Plaintiff sues on a promissory note for $200 made by the individual defendant and the corporate defendant, all the stock of which Was owned by the former. The defenses are payment and release pursuant to the terms of a written agreement made by plaintiff and the individual defendant. The court directed a verdict in favor of plaintiff against both defendants. The written agreement provides that plaintiff and the individual defendant mutually agreed to release each other from all obligations and it was to constitute a complete release, neither party to have any further claim against the other. Defendant Alden testified plaintiff agreed to surrender all the notes defendants had previously signed and which were held by her, in consideration of an immediate payment of $350. Upon receiving the money she returned all the notes but the one in suit. Under the proof an issue of *849fact as to the payment and discharge of the note was raised, and it Was error to direct a verdict for plaintiff. Judgment reversed on the law and a new trial granted, with costs to appellants to abide the event. Lazansky, P. J., Johnston, Adel and Taylor, JJ., concur; Close, J., concurs in the result.